Case 1:20-cv-03584-NYW Document 1 Filed 12/07/20 USDC Colorado Page 1 of 24




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Civil Case No. 1:20-cv-03584

CAROL ANN RANSAW, an individual,

                    PLAINTIFF,

v.

STATE OF COLORADO,
COLORADO DEPARTMENT OF PUBLIC SAFETY,
STANLEY HILKEY, in his individual and official capacity,
COLORADO STATE PATROL,
MATTHEW C. PACKARD, in his individual and official capacity,
MARC BORNHOFT, in his individual and official capacity,
CHRISTOPHER PADILLA, in his individual and official capacity,
UNKNOWN COLORADO STATE PATROL TROOPERS, in their individual and official
capacities,
CITY OF STERLING,
STERLING POLICE DEPARTMENT,
TYSON R. KERR, in his individual and official capacity,
MATTHEW WILLIAMS, in his individual and official capacity,
LOGAN COUNTY,
LOGAN COUNTY SHERIFF’S OFFICE,
BRETT L. POWELL, in his individual and official capacity, and
UNKNOWN LOGAN COUNTY SHERIFF’S DEPUTIES, in their individual and official
capacities,

                    DEFENDANTS.




                    VERIFIED COMPLAINT AND JURY DEMAND


      Plaintiff CAROL ANN RANSAW by and through her attorney, David H. Savidge of

SAVIDGE LAW FIRM, P.C. respectfully allege for her Complaint and Jury Demand as follows:
Case 1:20-cv-03584-NYW Document 1 Filed 12/07/20 USDC Colorado Page 2 of 24




                                         INTRODUCTION

1.     This is an action for damages against Defendants for violating Plaintiffs Fourth, Eighth,

and Fourteenth Amendments of the Constitution of the United States. Plaintiffs allege that

Defendants violated RANSAW’s Fourth, Eighth, and Fourteenth Amendment rights when,

intentionally, knowingly, recklessly, and with deliberate indifference to her constitutional rights,

subjected her to an intrusive, unjustified, and illegal seizure without basis for believing she was

engaged in criminal activity. PADILLA arrested RANSAW for allegedly driving under the

influence after passing a breathalyzer test and not exhibiting standard indicia of intoxication.

WILLIAMS confirmed PADILLA’s unconstitutional seizure by reporting in a separate

assessment that RANSAW was intoxicated when she was not. Rather, RANSAW exhibited

indicia of being fearful for her safety after PADILLA ordered her out of her vehicle on a cold and

windy December evening on the side of a busy interstate highway without proper winter gear and

while also exhibiting great fear of arrest and confinement for a crime she did not commit and

which PADILLA and WILLIAMS knew or should have known she did not commit.

2.     PADILLA arrested RANSAW in violation of her Fourth and Fourteenth Amendment

rights, after stating that he would return RANSAW to her vehicle after blood test results came in

but knowing, actually or constructively, that Colorado regulations did not require RANSAW’s

blood sample to be submitted to the Colorado Bureau of Investigation Forensic Services Denver

Laboratory (hereinafter, “CBI Lab”) until seven days later.

3.     In violation of her right to counsel, PADILLA told RANSAW that she could not call her

lawyer until after the blood test after she asked to call her lawyer.




                                                  2
Case 1:20-cv-03584-NYW Document 1 Filed 12/07/20 USDC Colorado Page 3 of 24




4.        PADILLA arrested RANSAW and WILLIAMS confirmed this arrest, in violation of

RANSAW’s Constitutional rights, knowing that the Logan County Detention Center (hereinafter

“LCDC”) would not permit her to pay her bond personally and would interfere with her ability to

contact anyone who could pay the cash bond.

5.        Defendants knew or should have known that the bond of $750 was too low for bail bond

companies to underwrite.

6.        Once at the LCDC, UNKNOWN LOGAN COUNTY SHERIFF’S DEPUTIES denied

RANSAW the use of a private bathroom out of public view and subjected her to a strip search

violating her right to privacy in violation of her Fourth, Eighth, and Fourteenth Amendment

rights.

7.        It is alleged that the STATE OF COLORADO, COLORADO DEPARTMENT OF

PUBLIC SAFETY, STANLEY HILKEY, COLORADO STATE PATROL, MATTHEW C.

PACKARD, STERLING POLICE DEPARTMENT, TYSON R. KERR, LOGAN COUNTY,

LOGAN COUNTY SHERIFF’S OFFICE, and BRETT L. POWELL, have failed to adequately

train or supervise officers causing the violations alleged herein.

8.        It is further alleged that the STATE OF COLORADO, COLORADO DEPARTMENT OF

PUBLIC SAFETY, STANLEY HILKEY, COLORADO STATE PATROL, MATTHEW C.

PACKARD, STERLING POLICE DEPARTMENT, TYSON R. KERR, LOGAN COUNTY,

LOGAN COUNTY SHERIFF’S OFFICE, and BRETT L. POWELL, as a custom, practice and

policy failed to adequately train or supervise their respective officers in how to safeguard the

rights of the general public, arrestees, and prisoners in their custody.

6tgv




                                                  3
Case 1:20-cv-03584-NYW Document 1 Filed 12/07/20 USDC Colorado Page 4 of 24




                                  JURISDICTION & VENUE

9.     This action arises under the Constitution and laws of the United States, including Article

III, Section 1 of the United States Constitution and 42 U.S.C. § 1983. Jurisdiction is conferred on

this Court pursuant to 28 U.S.C. §§ 1331, 1343 and 2201. Jurisdiction supporting Plaintiffs’

claims for attorney fees is conferred by 42 U.S.C. § 1988.

10.    Venue is proper in the District of Colorado pursuant to 28 U.S.C. § 1391(b). All of the

events alleged herein occurred within the state of Colorado, and all of the Defendants are

residents of the state. At all pertinent times mentioned herein, each individual Defendants were

employed by the State of Colorado, Logan County, or the City of Sterling and was acting under

color of state law.

                                            PARTIES

11.    At all pertinent times mentioned herein, Plaintiff RANSAW was a citizen of the United

States of America, and residents of the State of New York.

12.    Plaintiff RANSAW is an African American woman and resident of Brooklyn, New York.

13.    The STATE OF COLORADO is a political subdivision and state in the United States of

America.

14.    The COLORADO DEPARTMENT OF PUBLIC SAFETY is a governmental agency of

the STATE OF COLORADO and oversees and commands the COLORADO STATE PATROL.

15.    HIKLEY, at all pertinent times mentioned herein, was and is the Executive Director of the

COLORADO DEPARTMENT OF PUBLIC SAFETY and is the final policy maker for this

agency and its subordinate agencies and officers.

16.    COLORADO STATE PATROL is a state-wide police agency of the STATE OF




                                                 4
Case 1:20-cv-03584-NYW Document 1 Filed 12/07/20 USDC Colorado Page 5 of 24




COLORADO operating under the authority of the COLORADO DEPARTMENT OF PUBLIC

SAFETY.

17.    PACKARD, at all pertinent times mentioned herein, was and is a Colonel in and Chief of

the COLORADO STATE PATROL and is the final policy maker for this agency and its officers.

18.    BORNHOFT, at all pertinent times mentioned herein, was and is a sergeant in the

COLORADO STATE PATROL.

19.    PADILLA, at all pertinent times mentioned herein, was and is a peace officer employed

by the COLORADO STATE PATROL.

20.    UNKNOWN COLORADO STATE PATROL TROOPERS, at all pertinent times

mentioned herein, were and are employed by COLORADO STATE PATROL and were trained

and supervised by PACKARD.

21.    The CITY OF STERLING, at all pertinent times mentioned herein, was and is a political

subdivision of the State of Colorado and LOGAN COUNTY and the authority under which

Defendant STERLING POLICE DEPARTMENT operates.

22.    The STERLING POLICE DEPARTMENT, at all pertinent times mentioned herein, was

and is a local police agency of the STATE OF COLORADO.

23.    KERR, at all pertinent times mentioned herein, was and is the Chief of the STERLING

POLICE DEPARTMENT and is the final policy maker for this agency and its officers.

24.    WILLIAMS, at all pertinent times mentioned herein, was and is a sergeant employed by

the STERLING POLICE DEPARTMENT.

25.    LOGAN COUNTY, at all pertinent times mentioned herein, was and is a political

subdivision of the State of Colorado and the authority under which Defendant LOGAN




                                              5
Case 1:20-cv-03584-NYW Document 1 Filed 12/07/20 USDC Colorado Page 6 of 24




COUNTY SHERIFF’S OFFICE operates.

26.    LOGAN COUNTY SHERIFF’S OFFICE, at all pertinent times mentioned herein, was

and is a police agency operating under the authority of LOGAN COUNTY.

27.    POWELL, at all pertinent times mentioned herein, was and is the Sheriff of LOGAN

COUNTY and is the final policy maker for the Logan County jail system, including the jail in

which RANSAW was incarcerated.

28.    UNKNOWN LOGAN COUNTY SHERIFF’S DEPUTIES, at all pertinent times

mentioned herein, were and are employed by Defendant LOGAN COUNTY SHERIFF’S

OFFICE and LOGAN COUNTY, and were trained and supervised by POWELL and operated the

jail in which Plaintiff RANSAW was incarcerated.

29.    LOGAN COUNTY, LOGAN COUNTY SHERIFF’S OFFICE, POWELL and

UNKNOWN LOGAN COUNTY SHERIFF’S DEPUTIES are referred to collectively as the

LOGAN COUNTY Defendants.

30.    At all times, all Defendants were acting within the scope of their duties and employment,

under color and authority of state law, and in their official capacities as law enforcement officers,

agencies and governmental authorities.

                                  FACTUAL BACKGROUND

31.    On December 7, 2019 at approximately 5:11 PM, PADILLA stopped RANSAW on

Highway 76 (MM137) in Sterling, Colorado for speeding. She was travelling at approximately

106 MPH in a 75 MPH zone.

32.    RANSAW had come to Aspen, Colorado from Brooklyn, New York to drive her friend,

Jennifer Greitzer to RANSAW’s home. Ms. Greitzer asked RANSAW to make the trip and drive




                                                 6
Case 1:20-cv-03584-NYW Document 1 Filed 12/07/20 USDC Colorado Page 7 of 24




her to Brooklyn due to a personal emergency.

33.    The officer on the scene was Defendant PADILLA Christopher Padilla. PADILLA made

out a citation for speeding (at a reduced speed), walked to the driver’s side door of her

automobile, and handed RANSAW the citation.

34.    PADILLA alleges that, as he handed the citation to RANSAW and briefly spoke with her,

he stated that he smelled alcohol in the car. PADILLA asked if anyone had been drinking and

RANSAW’s passenger, Jennifer Greitzer, stated that she drank alcohol that day, but not

RANSAW.

35.    PADILLA then ordered RANSAW out of the vehicle. PADILLA walked RANSAW to

the rear of the vehicle allegedly to determine if the smell was emanating from RANSAW or the

automobile’s interior. PADILLA observed that that the smell was much reduced in that location.

PADILLA asked RANSAW if she had been drinking alcohol. RANSAW replied “No.”

36.    In fact, RANSAW had not ingested any alcohol on December 7, 2019.

37.    PADILLA then asked RANSAW to perform some field sobriety tests.

38.    According to PADILLA’s dash camera footage taken during the events herein described,

the stop took place entirely after dark; RANSAW is wearing a light jacket, light hat and later,

light gloves. RANSAW was visibly cold and informed PADILLA of this fact at several points

during the traffic stop. The dashcam video clearly shows that the stop took place in an open area

with significant winds with swift moving traffic including many large semi-tractor trailers

speeding by, on information and belief, at or near the 75 MPH speed limit. The dashcam footage

also shows that PADILLA had RANSAW complete the field sobriety tests while facing the patrol

car’s flashing police lights and the lights of oncoming traffic.




                                                  7
Case 1:20-cv-03584-NYW Document 1 Filed 12/07/20 USDC Colorado Page 8 of 24




39.    The dashcam footage shows that the traffic stop took place in a dangerous, cold, windy

location at night with blinding lights shining in RANSAW’s face.

40.    Despite these extreme and difficult conditions, PADILLA’s dash camera footage appears

to show RANSAW completing the field sobriety tests satisfactorily. PADILLA’s written report

claims that she did not and makes no mention of the difficult conditions under which she

submitted to the field sobriety tests. These conditions appear not to have been taken into account

by PADILLA at any time during his decision to eventually place RANSAW under arrest.

41.    During the tests, RANSAW informed PADILLA that she was in the process of driving

her friend from Aspen, Colorado to RANSAW’s home in New York. RANSAW informed

PADILLA that they had been on the road all day and that RANSAW was tired from driving.

42.    RANSAW also shared at several points during the stop that she was scared and upset by

the transpiring events.

43.    PADILLA then asked RANSAW to submit to a breathalyzer test to determine if she had

been drinking alcohol. RANSAW consented and took the breathalyzer test, which revealed 0.0

alcohol in RANSAW’s system.

44.    PADILLA then asked RANSAW to sit on the hood of PADILLA’s patrol car and

continued to converse with her. RANSAW continued to explain to PADILLA that because she

was responsible for transporting her friend and was driving, she would never have been drinking.

PADILLA told RANSAW that he thought she did not complete the sobriety tests well and he

believed she might be under the influence of some other substance. RANSAW again stated how

upset she was and began openly to cry while speaking with PADILLA. Obviously, RANSAW’s

eyes were reddened by the wind, the cold, her fatigue and from crying - all of which affected her




                                                8
Case 1:20-cv-03584-NYW Document 1 Filed 12/07/20 USDC Colorado Page 9 of 24




speech and demeanor, though the dash cam footage with audio indicates that her speech was

normal.

45.    Throughout the traffic stop, PADILLA asked RANSAW if she had been drinking,

smoking marijuana, or using “edibles” apparently in reference to marijuana edibles. RANSAW

without fail responded “No” every time PADILLA asked these questions.

46.    PADILLA then escorted RANSAW back to her car and asked her to wait there.

47.    PADILLA then returned to his patrol car.

48.    At this point:

             •      PADILLA had already issued RANSAW a traffic citation for speeding,

             •      RANSAW had complied with each and every one of his requests and

                    commands swiftly and politely,

             •      RANSAW had cleared a breathalyzer with a 0.0,

             •      the dash cam footage appears to show that RANSAW passed the field

                    sobriety tests especially in light of the very difficult and dangerous

                    conditions under which they were administered.

49.    At 17:42 and following on the dash cam recording, while in his patrol car, PADILLA

called in to speak with BORNHOFT. PADILLA refers to this as “phone a friend” in reference to

a popular game show. During the conversation, PADILLA often laughs about RANSAW stating

that “she blew zeros” on the breathalyzer and stating at 17:42:44 that “I don’t know, it doesn’t

feel right.” PADILLA also states that RANSAW had some eye motion anomalies that he refers

to as “tremors” during the Romberg eye test (which he appears to dismiss) and had misjudged an

estimate of 30 seconds. PADILLA characterized these deviations from a perfect test under the




                                                 9
Case 1:20-cv-03584-NYW Document 1 Filed 12/07/20 USDC Colorado Page 10 of 24




extreme conditions set forth hereinabove as a complete failure. However, he openly admitted

that roadside tests “suck” and that the real reason he believes RANSAW is intoxicated is that he

“just has a feeling.” The recording then reveals more laughter. Specifically, PADILLA states at

approximately 17:43 that he has never had a roadside test, which he admits “suck,” where the

subject “sucks at it” but then “said absolutely nothing” incriminating and “not given me anything

else to work with.” At 17:43:49 PADILLA states: “no, she’s being fine. She’s just making up a

bunch of excuses that are, I don’t know, for some reason I’m not feeling confident.” PADILLA

continues saying: “Well she’s saying she’s cold and blah blah blah.” At 17:44:20 PADILLA

states “Alright I just needed to talk that through. It just doesn’t feel right.” He then guffaws in

laughter saying to BORNHOFT: “Thanks buddy, I appreciate it.”

50.     Based on the foregoing conversation with his “buddy,” in which PADILLA admits that

the roadside sobriety test sucks, that RANSAW has not incriminated herself, that “it just doesn’t

feel right,” PADILLA seized RANSAW arresting her for driving under the influence.

51.     After the above-described conversation with BORNHOFT and in apparent compliance

with BORNHOFT’s orders or advice, PADILLA exited the patrol car, proceeded to RANSAW’s

vehicle and asked her to get out and come to the back of the car. PADILLA asked RANSAW to

put her hands behind her back, placed handcuffs on her, and formally placed her under arrest

Mirandizing RANSAW simultaneously. PADILLA then assisted RANSAW into the back seat of

his patrol car.

52.     PADILLA returned to RANSAW’s vehicle and ultimately performed a search of the

vehicle that revealed no alcohol and no other drugs or drug paraphernalia.

53.     RANSAW asked to take the field sobriety tests again and despite the fact that there was




                                                 10
Case 1:20-cv-03584-NYW Document 1 Filed 12/07/20 USDC Colorado Page 11 of 24




plenty of time to do so, PADILLA refused.

54.    PADILLA contacted MILLER of the STERLING POLICE DEPARTMENT to conduct

additional sobriety tests but only after PADILLA transported RANSAW to the LOGAN

COUNTY JAIL.

55.    After PADILLA arranged for Ms. Greitzer to be transported from the vehicle, he

transported RANSAW to the Sterling Regional Medical Center to take a blood sample to test for

intoxicating substances in her system.

56.    While waiting for the phlebotomist, PADILLA insisted that RANSAW was intoxicated

despite her protestations to the contrary, stating “Look at you. You know you’re stoned.”

57.    The dash cam video also recorded at 18:54:34 PADILLA telling RANSAW that she could

not call her lawyer until after the blood test when she asked to call her lawyer.

58.    At this time:

             •         RANSAW had been driving for over five hours from Aspen, Colorado,

             •         subjected to a roadside sobriety test which tests PADILLA admitted “sucks”

                       on the dash camera recording,

             •         feared for her safety as a black woman being stopped by law enforcement at

                       night in a remote area and with the knowledge that all she did wrong was to

                       speed,

             •         she had been crying as a result of her abject fear,

             •         was then placed under arrest for being intoxicated when she was not,

             •         and now being accused again, and with reason or need, of being intoxicated

                       based on a “feeling” and because of the way she looked.




                                                   11
Case 1:20-cv-03584-NYW Document 1 Filed 12/07/20 USDC Colorado Page 12 of 24




PADILLA did not make clear what about RANSAW’s appearance made him think she was

intoxicated. However, because she was not, in fact, intoxicated, it could not have been anything

that indicated actual intoxication. Perhaps PADILLA referred to RANSAW’s clothing style with

ripped jeans, her quirky hat, or was it her eyes now puffy from tears and her fear.

59.    After the phlebotomist took RANSAW’s blood sample, PADILLA transported RANSAW

to the LCDC, located in LOGAN COUNTY and which is operated by the government of

LOGAN COUNTY, the LOGAN COUNTY SHERIFF’s OFFICE, the LOGAN COUNTY

SHERIFF and UNKNOWN LOGAN COUNTY SHERIFF’S DEPUTIES.

60.    AT 8:30 PM on December 7, 2019, while RANSAW was at the LCDC, MILLER

administered a formal Colorado drug influence evaluation (hereinafter “DIE”). The DIE sheet

completed by MILLER shows that MILLER assessed RANSAW as having bloodshot and

reddened conjunctiva, her eyelids were normal, pupils equal, that she was able to follow stimulus,

and had equal ocular tracking. MILLER notes that there was a minor lack of convergence of the

right eye.

61.    According to the highly regarded research and treatment hospital, the Mayo Clinic, eyelid

tremors or twitching may be caused by:

             •   Alcohol intake

         •       Bright light

         •       Caffeine excess

         •       Fatigue

         •       Irritation of the eye surface or inner eyelids

         •       Smoking




                                                     12
Case 1:20-cv-03584-NYW Document 1 Filed 12/07/20 USDC Colorado Page 13 of 24




         •   Stress

         •   Wind or air pollution

(https://www.mayoclinic.org/symptoms/eye-twitching/basics/causes/sym-20050838)

62.    Among the foregoing causes, RANSAW passed an alcohol breathalyzer test with 0.0.

RANSAW also informed MILLER and PADILLA that she suffered from significant fatigue and

stress. As should have been obvious to MILLER and PADILLA, RANSAW’s eyes would have

been irritated by her continued crying. Moreover, MILLER and PADILLA used very bright

police flashlights shone directly at RANSAW’s face in conducting the various eye-related tests.

Accordingly, there was a high likelihood that the eye tremors were caused by something other

than intoxication.

63.    RANSAW also informed MILLER that she had been using bottled oxygen to battle

altitude sickness. RANSAW also shared with MILLER that she had a cold and was taking over

the counter cold medication – all of which were yet additional reasons she presented with red and

puffy eyes and exhibited fatigue.

64.     Importantly, MILLER notes in his initial observations of RANSAW that she was “very

polite and cooperative” and that she “had normal coordination, speech, and facial color.”

(Emphasis added).

65.    Nevertheless, and despite compelling evidence to the contrary, MILLER concluded that

RANSAW was “under the influence of cannabis.”

66.    RANSAW was not informed that the blood test results would not be forthcoming that

evening as PADILLA stated or that the blood sample needed to be shipped to the CBI Lab for

analysis and that the results would not be available for at least a week if not longer. The results




                                                 13
Case 1:20-cv-03584-NYW Document 1 Filed 12/07/20 USDC Colorado Page 14 of 24




were not, in fact, available until months later on February 23, 2020.

67.    A bond was set for RANSAW’s release at $750. RANSAW was not permitted to

immediately pay the bond and was denied access to her purse or telephone. Defendants knew or

should have known that the bond was too low for bail bond companies to underwrite.

68.    Therefore, RANSAW was denied the opportunity to pay her bond herself and to

effectively contact anyone that could pay her bond on her behalf.

69.    RANSAW was only permitted to use the jail phone system and that her calls would be

made collect, a system now used almost exclusively by prison and jail systems and on

information and belief no longer in wide popular use. This antiquated system resulted in

confusion by recipients of the phone calls from RANSAW and delayed her ability to make bond

and secure her release.

70.    Part of RANSAW’s formal booking into the jail was a strip search that was conducted by

a female officers but which could be observed by any officer in the vicinity. The strip search

caused RANSAW to be publicly humiliated and caused mental and emotional anguish.

71.    Once placed in her jail cell, RANSAW saw that her toilet was exposed to the open area of

the jail and that male officers could see her when she disrobed to use the toilet. When she

complained about this invasion of her physical and sexual privacy, an UNKNOWN LOGAN

COUNTY SHERIFF’S DEPUTY stated: “That’s what you get when you break the law.” The

UNKNOWN LOGAN COUNTY SHERIFF’S DEPUTY in question knew full well that

RANSAW had not been convicted of any crime. The use of an open toilet caused RANSAW to

be publicly humiliated and caused mental and emotional anguish.

72.    Each cell in the LCDC is equipped with a computer station from which inmates may




                                                14
Case 1:20-cv-03584-NYW Document 1 Filed 12/07/20 USDC Colorado Page 15 of 24




arrange for their bond payment. The computer station in RANSAW’s cell did not function.

RANSAW informed at least one UNKNOWN LOGAN COUNTY SHERIFF’S DEPUTY of this

fact, but none of the UNKNOWN LOGAN COUNTY SHERIFF’S DEPUTIES did anything to

repair the computer station, relocate RANSAW to a cell with a working computer station, or

provide any other workaround so that she could pay her bond and leave.

73.    Despite her difficulty in using the LCDC phones, RANSAW, via Ms. Greitzer, was able

to alert her husband, Dr. Jimmy Van, to the fact that she was arrested and in the LCDC. Dr. Van

telephoned the LCDC but was told it was too late to speak with RANSAW, though it was only

approximately 11:00 PM, and that RANSAW could not call him until 6:00 AM the following

day.

74.    Because of this, RANSAW was unable to arrange for anyone to pay her bond on

December 7, 2019 despite the fact that RANSAW herself had ample means to pay the bond in her

purse, though UNKNOWN LOGAN COUNTY SHERIFF’S DEPUTIES refused to permit her to

access her purse to make the bond payment.

75.    LOGAN COUNTY, LOGAN COUNTY SHERIFF, LOGAN COUNTY SHERIFF’S

OFFICE, and UNKNOWN LOGAN COUNTY SHERIFF’S DEPUTIES continued refusal to

permit RANSAW access to either her purse or a working computer station thus required that Dr.

Van purchase an airline ticket, fly to Colorado, drive to Sterling, Colorado and pay the bond

personally and delaying payment of the bond and release of RANSAW until December 9, 2019 at

approximately 7:00 PM.

76.    When Dr. Van arrived at the LCDC on Sunday, December 9, 2019 at approximately 7:00

PM, an UNKNOWN LOGAN COUNTY SHERIFF’S DEPUTY told him to wait. Despite the




                                                15
Case 1:20-cv-03584-NYW Document 1 Filed 12/07/20 USDC Colorado Page 16 of 24




fact that the UNKNOWN LOGAN COUNTY SHERIFF’S DEPUTY was doing nothing else at

the time, she did not return to answer VAN until 30 minutes later, when she confirmed that

RANSAW was at the LCDC.

77.      Dr. Van then gave the UNKNOWN LOGAN COUNTY SHERIFF’S DEPUTY $750 in

cash for the bond taken from RANSAW and Dr. Van’s joint marital bank account. UNKNOWN

LOGAN COUNTY SHERIFF’S DEPUTY did not provide Dr. Van with a receipt for large cash

payment. When Dr. Van asked for a receipt, UNKNOWN LOGAN COUNTY SHERIFF’S

DEPUTY was visibly upset at the request.

78.      It then took the UNKNOWN LOGAN COUNTY SHERIFF’S DEPUTY an hour to

release RANSAW despite no other visible work being done by UNKNOWN LOGAN COUNTY

SHERIFF’S DEPUTY or anyone else at the LCDC reception area.

79.      When RANSAW received her belongings back upon release, her wallet was missing

approximately $75.00 in cash that had been in RANSAW’s purse at booking. When RANSAW

asked about the missing money, an UNKNOWN LOGAN COUNTY SHERIFF’S DEPUTY

simply shrugged. After her traumatic weekend at the hands of the Defendants, RANSAW just

wished to leave as quickly as possible and so did not file any further complaint about the missing

money.

80.      All drug-related criminal charges against RANSAW were eventually dismissed based

upon the blood toxicology results, which confirmed that she was not intoxicated.

81.      The actions of the defendants caused RANSAW to suffer great mental and emotional

distress. She suffered personal humiliation at being forced to expose her naked body to

UNKNOWN LOGAN COUNTY SHERIFF’S DEPUTIES and for being jailed for a crime she




                                                16
Case 1:20-cv-03584-NYW Document 1 Filed 12/07/20 USDC Colorado Page 17 of 24




did not commit and for which no probable cause or reasonable suspicion that she was intoxicated.

82.     The actions of the defendants were done knowingly, intelligently willfully and wantonly

knowing that these actions were outrageous and would cause severe emotional distress to

Plaintiffs.

83.     As a direct and proximate result of the Defendants’ conduct described herein, RANSAW

continues to experience, among other symptoms, terrible nightmares of confinement and not

being able to escape. Every time RANSAW sees a police vehicle, she feels panicked, even

though she knows she is doing nothing wrong. RANSAW feels ashamed of being arrested and

jailed and of the treatment she received at the hands of the Defendants. Because of that shame,

RANSAW has not been able to share her experience and mental and emotional distress and

anguish with her friends or family for fear of judgment. This shame caused by Defendants has

slowed RANSAW’s recovery from her extreme anxiety and fear. She remains scared that she

will be arrested and locked up even though she has done nothing wrong.

                                  FIRST CLAIM FOR RELIEF

  (§ 1983 Fourth Amendment Violation – Unlawful Seizure - Defendants Padilla and Williams)

84.     Plaintiff incorporates all other paragraphs of this Complaint for purposes of this claim.

85.     The actions of Defendant PADILLA and WILLIAMS as described herein, while acting

under color of state law, intentionally deprived RANSAW of the securities, rights, privileges,

liberties, and immunities secured by the Constitution of the United States of America, including

her right to freedom from unlawful seizures as guaranteed by the Fourth Amendment to the

Constitution of the United States of America and 42 U.S.C. §1983, in that the Defendant had no

probable cause or reasonable suspicion to believe that RANSAW had committed any violation of




                                                 17
Case 1:20-cv-03584-NYW Document 1 Filed 12/07/20 USDC Colorado Page 18 of 24




the law other than speeding prior to seizing her person pursuant to the unlawful arrest.

86.     Defendant PADILLA improperly arrested RANSAW and intentionally, knowingly, and

recklessly subjected her to an illegal, demeaning, and invasive seizure without any reasonable

justification.

87.     Defendant WILLIAMS improperly continued the arrest of RANSAW and intentionally,

knowingly, and recklessly subjected her to an illegal, demeaning, and invasive seizure without

any reasonable justification.

88.     Defendants’ conduct proximately caused damages, and economic losses to RANSAW.

                                SECOND CLAIM FOR RELIEF

            (§ 1983 Violation – Violation of the Right of Bodily Integrity and Privacy –
                                    Logan County Defendants)

89.     Plaintiff incorporates all other paragraphs of this Complaint for purposes of this claim.

90.     LOGAN COUNTY Defendants knew that RANSAW wished not to expose her naked

body to Defendants or anyone else at the LCDC.

91.     Despite this fact, LOGAN COUNTY Defendants refused to allow RANSAW to pay her

bond and to give her access to those who could do so on her behalf prior to formal booking.

92.     These actions by LOGAN COUNTY Defendants resulted in RANSAW being booked into

the LCDC, strip searched and forced to use a toilet that exposed her naked body.

93.     The actions of Defendant as described herein, while acting under color of state law,

intentionally deprived RANSAW of the securities, rights, privileges, liberties, and immunities

secured by the Constitution of the United States of America, including her right to freedom from

unlawful and unreasonable searches as guaranteed by the Fourth Amendment to the Constitution

of the United States of America and 42 U.S.C. §1983, in that the Defendant conducted an



                                                 18
Case 1:20-cv-03584-NYW Document 1 Filed 12/07/20 USDC Colorado Page 19 of 24




intrusive and illegal strip search in direct violation of state law, CRS 16-3-405.

94.    The actions described caused humiliation, embarrassment, and emotional distress to

RANSAW and violated her right to privacy, bodily integrity, and privacy. The actions of the

Defendants were the direct and proximate cause of the violations of Plaintiff’s constitutional

rights and of the damages suffered by Plaintiff, including pain, suffering, emotional distress,

anguish, and humiliation.

                                 THIRD CLAIM FOR RELIEF

                    (§ 1983 Violation – Refusal to Permit Payment of Bond –
                                   Logan County Defendants)

95.    Plaintiff repeats and realleges the preceding paragraphs as if fully set forth in this Count.

96.    LOGAN COUNTY Defendants knew that RANSAW wished not to be detained and

incarcerated and to be released from LCDC.

97.    Despite this fact, LOGAN COUNTY Defendants refused to allow RANSAW to pay her

bond and to give her access to those who could do so on her behalf prior to formal booking.

98.    These actions by LOGAN COUNTY Defendants resulted in RANSAW being booked into

the LCDC and remaining incarcerated there from the evening of Friday, December 7, 2019

through the evening of Monday, December 9, 2019.

99.    The actions of Defendant as described herein, while acting under color of state law,

intentionally deprived RANSAW of the securities, rights, privileges, liberties, and immunities

secured by the Constitution of the United States of America, including her right to freedom from

unlawful and unreasonable searches as guaranteed by the Eighth Amendment to the Constitution

of the United States of America and 42 U.S.C. §1983, in that the Defendant conducted an

intrusive and illegal strip search in direct violation of state law, CRS 16-3-405.



                                                 19
Case 1:20-cv-03584-NYW Document 1 Filed 12/07/20 USDC Colorado Page 20 of 24




100.   The actions described caused humiliation, embarrassment, and emotional distress to

RANSAW and violated her right to privacy, bodily integrity, and privacy. The actions of the

Defendants were the direct and proximate cause of the violations of Plaintiff’s constitutional

rights and of the damages suffered by Plaintiff, including pain, suffering, emotional distress,

anguish, and humiliation.

                                FOURTH CLAIM FOR RELIEF

               (§ 1983 Violation – Constitutional Failure to Train and/or Supervise

 Against Defendants Powell, Packard, Hilkey, Kerr, Sterling Police Department, City of Sterling,

  Logan County Sheriff’s Office, Colorado State Patrol, Colorado Department of Public Safety,

                                 Logan County, State of Colorado)

101.   Plaintiffs incorporate by this reference all other paragraphs of this Complaint as if those

allegations were set out explicitly herein.

102.   HILKEY, as Executive Director of the COLORADO DEPARTMENT OF PUBLIC

SAFETY, on behalf of and at the command of the STATE OF COLORADO, is a policy maker

for that agency and all its subordinate agencies including but not limited to the COLORADO

STATE PATROL, and in that capacity establishes policies, procedures, customs and/or practices

for its officers including but not limited to POWELL and PADILLA.

103.   PACKARD, as the Commander of the COLORADO STATE PATROL is a policy maker

for that agency, and in that capacity establishes policies, procedures, customs and/or practices for

its officers including but not limited to PADILLA.

104.   POWELL, as LOGAN COUNTY SHERIFF, is a policy maker for the LOGAN

SHERIFF’S OFFICE under the authority of LOGAN COUNTY, and in that capacity establishes




                                                20
Case 1:20-cv-03584-NYW Document 1 Filed 12/07/20 USDC Colorado Page 21 of 24




policies, procedures, customs and/or practices for its officers.

105.   The UNKNOWN LOGAN COUNTY SHERIFF’S DEPUTIES, under the oversight of

Defendant POWELL, are responsible for the custody and supervision of incarcerated persons in

the LCDC.

106.   KERR, as Chief of the STERLING POLICE DEPARTMENT, is a policy maker for the

STERLING POLICE DEPARTMENT under the authority of the CITY OF STERLING, and in

that capacity establishes policies, procedures, customs and/or practices for its officers including

but not limited to WILLIAMS.

107.   The policies, procedures, customs and/or practices established by Defendant POWELL,

and through him, by LOGAN COUNTY, LOGAN COUNTY SHERIFF’s OFFICE, and

implemented by the UNKNOWN LOGAN COUNTY SHERIFF’S DEPUTIES included the

failure to permit RANSAW access to her purse to pay her bond, access to a working telephone

system and payment system, access to a private toilet, and subjected her to a strip search.

108.   Defendants developed and maintained policies, procedures, customs and practices

exhibiting a deliberate indifference to the Constitutional rights of persons in the State of Colorado,

which caused the violation of Plaintiff’s rights as set forth above.

109.   Defendants failed to adequately train and supervise their officers with respect to the

necessity of actual probable cause and reasonable suspicion to support an arrest for driving under

the influence, as well as the rights to outside contact, access to payment for one’s bond, right to

bodily privacy and integrity, among other rights, which failure caused the violation of Plaintiffs’

Constitutional rights as set forth above.

110.   Defendants were aware of the lack of training given to their respective officers in dealing




                                                 21
Case 1:20-cv-03584-NYW Document 1 Filed 12/07/20 USDC Colorado Page 22 of 24




with members of the public to be free from Constitutional violations committed as described in

this Complaint.

111.   If any training was given to officers regarding the civil rights of members of the public to

be free from the Constitutional violations described in this Complaint, the Defendants knew that

such training was reckless or grossly negligent and that misconduct in that area was almost

inevitable.

112.   Defendants failed to adequately supervise their officers to ensure that said officers did not

violate the Constitutional rights of the public including Plaintiff.

113.   Defendants had a statutorily and constitutionally imposed duty to protect the

constitutional rights of the members of the public from violations of those rights by their

respective officers. By failing to properly train such officers, including Defendants, the above

named Defendants violated Plaintiffs’ constitutional rights.

114.   The direct and proximate result of Defendants’ failure to train was the violation of

Plaintiffs’ rights as previously described herein, including pain and suffering, compensatory and

punitive damages to be decided by the jury.

115.   The interrelated policies, practices, and customs alleged above were the direct and

proximate cause of the unconstitutional acts committed by the Defendants and the injuries

suffered by Plaintiff.

        WHEREFORE, plaintiffs respectfully request that this Court enter judgment in their

favor and against the Defendants, and grant:

       (a)     Appropriate declaratory and other injunctive and/or equitable relief;

       (b)     Compensatory and consequential damages, including damages for emotional



                                                  22
Case 1:20-cv-03584-NYW Document 1 Filed 12/07/20 USDC Colorado Page 23 of 24




       distress, loss of reputation, humiliation, loss of enjoyment of life, and other pain and

       suffering including mental and emotional, on all claims allowed by law in an amount to be

       determined at trial;

       (c)         All economic losses on all claims allowed by law;

       (d)         Punitive damages on all claims allowed by law and in an amount to be determined

       at trial;

       (e)         Attorney’s fees and the costs associated with this action, including those

       associated with having to defend against the false criminal charge as well as expert

       witness fees, on all claims allowed by law;

       (f)         Pre- and post-judgment interest at the lawful rate.

       (g)         Any further relief that this court deems just and proper, and any other relief as

       allowed by law.

PLAINTIFF REQUESTS A TRIAL TO A JURY ON ALL ISSUES SO TRIABLE.

Dated this 7th day of December 2020.

                                                  SAVIDGE LAW FIRM, P.C.

                                                  /s/ David H. Savidge, Esq.
                                                  David H. Savidge, Esq., CO. Atty. No. 38658
                                                  4845 Pearl East Circle, Ste. 101
                                                  Boulder, CO 80301
                                                  Phone: (720) 441-3667
                                                  Email: dsavidge@savidgelawfirm.com
                                                  Attorney for Plaintiff CAROL ANN RANSAW




                                                    23
Case 1:20-cv-03584-NYW Document 1 Filed 12/07/20 USDC Colorado Page 24 of 24
